
	
		III
		112th CONGRESS
		1st Session
		S. RES. 73
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2011
			Mr. Kirk (for himself,
			 Mr. Levin, Mr.
			 Kyl, Mr. Casey,
			 Mr. Nelson of Florida,
			 Mr. Graham, and Mrs. Gillibrand) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Supporting democracy, universal rights, and
		  the Iranian people in their peaceful call for a representative and responsive
		  democratic government.
	
	
		Whereas, on February 5, 2011, Mir Hossein Moussavi and
			 Mehdi Karroubi requested permission from the Government of Iran to hold a
			 peaceful demonstration on February 14, 2011;
		Whereas Moussavi and Karroubi wrote, In order to
			 declare support for the popular movements in the region, particularly with
			 those of the freedom seeking movements of the people of Egypt and Tunisia
			 against dictatorships, we request a permit to invite the people for a
			 rally.;
		Whereas the Government of Iran denied this request and, on
			 February 9, 2011, Revolutionary Guard Commander Hossein Hamedani said,
			 We definitely see them as enemies of the revolution and spies, and we
			 will confront them with force.;
		Whereas, before the planned protest on February 14, 2011,
			 the Government of Iran placed Mehdi Karroubi and Mir Hossein Moussavi under
			 house arrest and interrupted Internet, text message, satellite, and cell phone
			 service inside Iran;
		Whereas, on February 14, 2011, the people of Iran held
			 demonstrations protesting the Iranian regime in Tehran, Rasht, Isfahan,
			 Mashhad, Shiraz, Kermanshah, and Ahwaz;
		Whereas, on February 15, 2011, members of the parliament
			 of Iran called for the execution of opposition leaders Mir Hossein Moussavi,
			 Mehdi Karroubi, and Mohammad Khatami;
		Whereas, on the same day, speaker of the Parliament in
			 Iran Ali Larijani said, The parliament condemns the Zionist, American,
			 anti-revolutionary and anti-national actions of the misled
			 seditionists.;
		Whereas, on February 14, 2011, Secretary of State Hillary
			 Clinton said, What you see happening in Iran today is a testament to the
			 courage of the Iranian people and an indictment of the hypocrisy of the Iranian
			 regime, a regime which over the last three weeks has constantly hailed what
			 went on in Egypt. And now when given the opportunity to afford their people the
			 same rights as they called for on behalf of the Egyptian people, once again,
			 illustrate their true nature.;
		Whereas, on February 15, 2011, President Barack Obama
			 saluted the courage of the Iranian people and said, We
			 are going to continue to see the people of Iran have the courage to be able to
			 express their yearning for greater freedoms and a more representative
			 government.;
		Whereas, on February 15, 2011, European Union High
			 Representative Catherine Ashton called on the Iranian authorities to
			 fully respect and protect the rights of their citizens, including freedom of
			 expression and the right to assemble peacefully;
		Whereas, on February 3, 2011, the Senate passed Senate
			 Resolution 44, 112th Congress, reaffirming the commitment of the United States
			 to the universal rights of freedom of assembly, freedom of speech, and freedom
			 of access to information, including the Internet, and expressed strong support
			 for the people of Egypt in their peaceful calls for a representative and
			 responsive democratic government that respects these rights; and
		Whereas the people of Iran also deserve support from the
			 United States in their peaceful struggle for a representative and responsive
			 democratic government that respects their universal rights of freedom of
			 assembly, freedom of speech, and freedom of association, including via the
			 Internet: Now, therefore, be it
		
	
		That the Senate—
			(1)condemns the
			 ongoing violence against demonstrators by the Government of Iran and
			 pro-government militias, as well as the ongoing government suppression of
			 independent electronic communication through interference with the Internet and
			 cellphones;
			(2)reaffirms the
			 commitment of the United States to the universal rights of freedom of assembly,
			 freedom of speech, and freedom of association, including via the
			 Internet;
			(3)expresses strong
			 support for the people of Iran in their peaceful calls for a representative and
			 responsive democratic government that respects these rights;
			(4)calls on the
			 Government of Iran to release all Iranians detained or imprisoned solely on the
			 basis of their religion, faith, ethnicity, race, gender, sexual orientation, or
			 political belief;
			(5)calls on the
			 United Nations Human Rights Council to establish an independent human rights
			 monitor for Iran; and
			(6)affirms the
			 universality of individual rights and the importance of democratic and fair
			 elections.
			
